Exhibit 10.1
 
FORM OF
SSNF VOTING AGREEMENT


THIS VOTING AGREEMENT (this "Agreement") is dated as of [●], 2017, by and
between the undersigned holder ("Shareholder") of common stock of Sunshine
Financial, Inc., a Maryland corporation ("SSNF"), and The First Bancshares,
Inc., a Mississippi corporation ("FBMS"). All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Merger Agreement
(defined below).
RECITALS:
WHEREAS, concurrently with the execution of this Agreement, FBMS and SSNF are
entering into an Agreement and Plan of Merger (as such agreement may be
subsequently amended or modified, the "Merger Agreement"), pursuant to which (i)
SSNF will merge with and into FBMS, with FBMS as the surviving entity, and (ii)
Sunshine Community Bank, a Florida state-chartered bank and wholly-owned
subsidiary of SSNF ("Sunshine Bank") will merge with and into The First, A
National Banking Association, a national banking association and direct
wholly-owned subsidiary of FBMS ("The First Bank"), with The First Bank as the
surviving bank (collectively, the "Merger"), and in connection with the Merger,
each outstanding share of common stock of SSNF, $0.01 par value per share ("SSNF
Common Stock"), will be converted into the right to receive the Merger
Consideration and cash in lieu of fractional shares of FBMS Common Stock;
WHEREAS, Shareholder "beneficially owns" (as such term is defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) and is
entitled to dispose of (or direct the disposition of) and to vote (or direct the
voting of) directly or indirectly the number of shares of SSNF Common Stock
indicated on the signature page of this Agreement under the heading "Total
Number of Shares of SSNF Common Stock Subject to this Agreement" (such shares,
together with any additional shares of SSNF Common Stock subsequently acquired
by Shareholder during the term of this Agreement, including through the exercise
of any stock option or other equity award, warrant or similar instrument, being
referred to collectively as the "Shares"); and
WHEREAS, it is a material inducement to the willingness of FBMS to enter into
the Merger Agreement that Shareholder execute and deliver this Agreement.
AGREEMENT:
NOW, THEREFORE, in consideration of, and as a material inducement to, FBMS
entering into the Merger Agreement and proceeding with the transactions
contemplated thereby, and in consideration of the expenses incurred and to be
incurred by FBMS in connection therewith, Shareholder and FBMS agree as follows:
Section 1.          Agreement to Vote Shares. Shareholder, solely in his, her or
its capacity as a shareholder of SSNF, agrees that, while this Agreement is in
effect, at any meeting of shareholders of SSNF, however called, or at any
adjournment thereof, or in any other
 
1

--------------------------------------------------------------------------------

 
 
circumstances in which Shareholder is entitled to vote, consent or give any
other approval, except as otherwise agreed to in writing in advance by FBMS,
Shareholder shall:
(a)          appear at each such meeting in person or by proxy or otherwise
cause the Shares to be counted as present thereat for purposes of calculating a
quorum; and
(b)          vote (or cause to be voted), in person or by proxy, all the Shares
as to which the Shareholder has, directly or indirectly, the right to vote or
direct the voting, (i) in favor of adoption and approval of the Merger Agreement
(including any amendments or modifications of the terms thereof approved by the
board of directors of SSNF and adopted in accordance with the terms thereof);
(ii) in favor of any proposal to adjourn or postpone such meeting, if necessary,
to solicit additional proxies to approve the Merger Agreement; (iii) against any
action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of SSNF
contained in the Merger Agreement or of Shareholder contained in this Agreement;
and (iv) against any Acquisition Proposal (as defined in the Merger Agreement)
or any other action, agreement or transaction that is intended, or could
reasonably be expected, to impede, interfere or be inconsistent with, delay,
postpone, discourage or materially and adversely affect consummation of the
transactions contemplated by the Merger Agreement.
Shareholder further agrees not to vote or execute any written consent to rescind
or amend in any manner any prior vote or written consent, as a shareholder of
SSNF, to approve or adopt the Merger Agreement unless this Agreement shall have
been terminated in accordance with its terms.
Section 2.          No Transfers. Until the earlier of (i) the termination of
this Agreement pursuant to Section 6 and (ii) receipt of the Requisite SSNF
Shareholder Approval, Shareholder agrees not to, directly or indirectly, sell,
transfer, pledge, assign or otherwise dispose of, or enter into any contract
option, commitment or other arrangement or understanding with respect to the
sale, transfer, pledge, assignment or other disposition of, any of the Shares,
except the following transfers shall be permitted: (a) transfers by will or
operation of Law, in which case this Agreement shall bind the transferee,
(b) transfers pursuant to any pledge agreement, subject to the pledgee agreeing
in writing, prior to such transfer, to be bound by the terms of this Agreement,
(c) transfers in connection with estate and tax planning purposes, including
transfers to relatives, trusts and charitable organizations, subject to each
transferee agreeing in writing, prior to such transfer, to be bound by the terms
of this Agreement, (d) transfers or the surrender of Shares in connection with
the payment of the exercise price or any related withholding taxes owed by the
holder of an SSNF Stock Option who exercises an SSNF Stock Option or owed by a
holder of an SSNF Restricted Share upon the vesting of an SSNF Restricted Share
and (e) such transfers as FBMS may otherwise permit in its sole discretion. Any
transfer or other disposition in violation of the terms of this Section 2 shall
be null and void.
Section 3.          Representations and Warranties of Shareholder. Shareholder
represents and warrants to and agrees with FBMS as follows:
(a)          Shareholder has all requisite capacity and authority to enter into
and perform his, her or its obligations under this Agreement.
 
2

--------------------------------------------------------------------------------


 
(b)          This Agreement has been duly executed and delivered by Shareholder,
and assuming the due authorization, execution and delivery by FBMS, constitutes
the valid and legally binding obligation of Shareholder enforceable against
Shareholder in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles.


(c)          The execution and delivery of this Agreement by Shareholder does
not, and the performance by Shareholder of his, her or its obligations hereunder
and the consummation by Shareholder of the transactions contemplated hereby will
not, violate or conflict with, or constitute a default under, any agreement,
instrument, contract or other obligation or any order, arbitration award,
judgment or decree to which Shareholder is a party or by which Shareholder is
bound, or any statute, rule or regulation to which Shareholder is subject or, in
the event that Shareholder is a corporation, partnership, trust or other entity,
any charter, bylaw or other organizational document of Shareholder.


(d)          Shareholder is the beneficial owner of, or is the trustee that is
the record holder of, and whose beneficiaries are the beneficial owners of, and
has good title to all of the Shares, and the Shares are owned free and clear of
any liens, security interests, charges or other encumbrances. The Shares do not
include shares over which Shareholder exercises control in a fiduciary capacity
for any other person or entity that is not an Affiliate of Shareholder, and no
representation by Shareholder is made with respect thereto.  Shareholder has the
right to vote the Shares, and none of the Shares is subject to any voting trust
or other agreement, arrangement or restriction with respect to the voting of the
Shares, except as contemplated by this Agreement. Shareholder does not own, of
record or beneficially, any shares of capital stock of SSNF other than the
Shares or any other securities convertible into or exercisable or exchangeable
for such capital stock, other than any SSNF Stock Options and SSNF Restricted
Shares.
Section 4.          No Solicitation.  From and after the date hereof until the
termination of this Agreement pursuant to Section 6, Shareholder, in his, her or
its capacity as a shareholder of SSNF, shall not, nor shall such Shareholder
authorize any partner, officer, director, advisor or representative of, such
Shareholder or any of his, her or its Affiliates to, directly or indirectly
(and, to the extent applicable to Shareholder, such Shareholder shall use
commercially reasonable efforts to prohibit any of his, her or its
representatives or Affiliates to), (a) initiate, solicit, induce or knowingly
encourage, or take any action to facilitate the making of, any inquiry, offer or
proposal which constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal, (b) participate in any discussions or negotiations
regarding any Acquisition Proposal or furnish, or otherwise afford access, to
any person (other than FBMS) any information or data with respect to SSNF or
otherwise relating to an Acquisition Proposal, (c) enter into any agreement,
agreement in principle or letter of intent with respect to an Acquisition
Proposal or approve or resolve to approve any Acquisition Proposal or any
agreement, agreement in principle or letter of intent relating to an Acquisition
Proposal, (d) solicit proxies with respect to an Acquisition Proposal (other
than the Merger Agreement) or otherwise encourage or assist any party in taking
or planning any action that would compete with, restrain or otherwise serve to
interfere with or inhibit the timely consummation of the Merger in accordance
with the terms of the Merger Agreement, or (e) initiate a shareholders' vote or
action by consent of SSNF's shareholders with respect to an Acquisition
Proposal.
 
3

--------------------------------------------------------------------------------

 
 
Section 5.          Specific Performance; Remedies; Attorneys' Fees. Shareholder
acknowledges that it is a condition to the willingness of FBMS to enter into the
Merger Agreement that Shareholder execute and deliver this Agreement and that it
will be impossible to measure in money the damage to FBMS if Shareholder fails
to comply with the obligations imposed by this Agreement and that, in the event
of any such failure, FBMS will not have an adequate remedy at law or in equity.
Accordingly, Shareholder agrees that injunctive relief or other equitable remedy
is the appropriate remedy for any such failure and will not oppose the granting
of such relief on the basis that FBMS has an adequate remedy at Law. Shareholder
further agrees that Shareholder will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with FBMS'
seeking or obtaining such equitable relief. In addition, after discussing the
matter with Shareholder, FBMS shall have the right to inform any third party
that FBMS reasonably believes to be, or to be contemplating, participating with
Shareholder or receiving from Shareholder assistance in violation of this
Agreement, of the terms of this Agreement and of the rights of FBMS hereunder,
and that participation by any such persons with Shareholder in activities in
violation of Shareholder's agreement with FBMS set forth in this Agreement may
give rise to claims by FBMS against such third party.
Section 6.          Term of Agreement; Termination. The term of this Agreement
shall commence on the date hereof. This Agreement may be terminated at any time
prior to consummation of the transactions contemplated by the Merger Agreement
by the mutual written agreement of the parties hereto, and shall be
automatically terminated upon the earlier to occur of (a) the Effective Time,
(b) the amendment of the Merger Agreement in any manner that materially and
adversely affects any of Shareholder's rights set forth therein (including, for
the avoidance of doubt, any reduction to the Merger Consideration), (c)
termination of the Merger Agreement or (d) three (3) years from the date
hereof.  Upon such termination, no party shall have any further obligations or
liabilities hereunder; provided, however, that such termination shall not
relieve any party from liability for any breach of this Agreement prior to such
termination.
Section 7.          Entire Agreement. This Agreement represents the entire
understanding of the parties and thereto with reference to the transactions
contemplated hereby, and this Agreement supersedes any and all other oral or
written agreements heretofore made.
Section 8.          Modification and Waiver.  No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by each party.  No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of dissimilar provisions or conditions at the same or
any prior subsequent time.
Section 9.          Severability.  In the event that any one or more provisions
of this Agreement shall for any reason be held invalid, illegal or unenforceable
in any respect, by any court of competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement and the parties shall use their commercially reasonable efforts to
substitute a valid, legal and enforceable provision which, insofar as practical,
implements the purposes and intents of this Agreement.
 
4

--------------------------------------------------------------------------------

 
 
Section 10.          Capacity as Shareholder. This Agreement shall apply to
Shareholder solely in his, her or its capacity as a shareholder of SSNF and it
shall not apply in any manner to Shareholder in his, her or its capacity as a
director or officer of SSNF, if applicable. Nothing contained in this Agreement
shall be deemed to apply to, or limit in any manner, the obligations of
Shareholder to comply with his, her or its fiduciary duties as a director or
officer of SSNF, if applicable.
Section 11.          Governing Law.  This Agreement shall be governed by, and
interpreted and enforced in accordance with, the internal, substantive laws of
the State of Mississippi, without regard for conflict of law provisions.
Section 12.          Jurisdiction.  Any civil action, counterclaim, proceeding,
or litigation arising out of or relating to this Agreement shall be brought in
the courts of record of the State of Mississippi in Forrest County or the United
States District Court, Southern District of Mississippi.  Each party consents to
the jurisdiction of such Mississippi court in any such civil action,
counterclaim, proceeding, or litigation and waives any objection to the laying
of venue of any such civil action, counterclaim, proceeding, or litigation in
such Mississippi court.  Service of any court paper may be effected on such
party by mail, as provided in this letter, or in such other manner as may be
provided under applicable Laws.
Section 13.          WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.
Section 14.          Waiver of Appraisal Rights; Further Assurances. To the
extent permitted by applicable law, Shareholder hereby waives any rights of
appraisal or rights to dissent from the Merger or demand fair value for his, her
or its Shares in connection with the Merger, in each case, that Shareholder may
have under applicable law. From time to time prior to the termination of this
Agreement, at FBMS's request and without further consideration, Shareholder
shall execute and deliver such additional documents and take all such further
action as may be reasonably necessary or desirable to effect the actions and
consummate the transactions contemplated by this Agreement. Shareholder further
agrees not to commence or participate in, and to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against FBMS, The First Bank, SSNF, First Community Bank or
 
5

--------------------------------------------------------------------------------

 
 
any of their respective successors relating to the negotiation, execution or
delivery of this Agreement or the Merger Agreement or the consummation of the
Merger.
Section 15.          Disclosure. Shareholder hereby authorizes SSNF and FBMS to
publish and disclose in any announcement or disclosure required by the
Securities and Exchange Commission and in the Proxy Statement-Prospectus such
Shareholder's identity and ownership of the Shares and the nature of
Shareholder's obligations under this Agreement; provided, however, that FBMS
shall provide Shareholder written drafts of any such disclosure and consider in
good faith Shareholder's comments thereto.
             Section 16. Ownership. Nothing in this Voting Agreement shall be
construed to give FBMS any rights to exercise or direct the exercise of voting
power as owner of the Shares or to vest in FBMS any direct or indirect ownership
or incidents of ownership of or with respect to any of the Shares.  All rights,
ownership and economic benefits of and relating to the Shares shall remain
vested in and belong to the Shareholder, notwithstanding the provisions of this
Voting Agreement, and FBMS shall have no authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of SSNF or to exercise any power or authority to direct the
Shareholder in voting any of the Shares, except as otherwise expressly provided
herein.
             Section 17. Fiduciary Duty. No provision of this Agreement shall
preclude or in any way limit the Shareholder (or any representative of the
Shareholder) from exercising his or her fiduciary duties as a member of the
Board of Directors or an officer of SSNF.


Section 18.          Counterparts. This Agreement may be executed and delivered
by facsimile or by electronic data file and in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.  Signatures delivered by facsimile or by electronic data
file shall have the same effect as originals.


[Signature Page Follows]
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.





 
THE FIRST BANCSHARES, INC.
             
By:
   
Name:
M. Ray Cole, Jr.
 
Title:
President and Chief Executive Officer
               
SHAREHOLDER
         
 
   
Printed or Typed Name of Shareholder
             
By:
   
Name:
   
Title:
                     
Total Number of Shares of SSNF Common Stock
Subject to this Agreement:
       
 


 
 
 
 
 
 
 
 
Signature Page – Voting Agreement
 
 